Citation Nr: 1418900	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-37 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint disease of the right knee, to include as secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a right knee disability.  

In March 2009, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board remanded this claim for additional development in December 2009 and April 2011.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  The Board has considered these electronic records in its adjudication of the Veteran's case.  
  

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's degenerative joint disease of the right knee was due to his service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for a right knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that his right knee disability is due to or aggravated by his service-connected left knee disability.  

In the present case, the Board finds that the Veteran has a right knee disability.  Specifically, VA and private medical records, as well as VA examinations dated in March 2007 and January 2010, show that the Veteran had degenerative arthritis in the right knee.  

The Board also finds that the Veteran is service-connected for a left knee disability.  Indeed, the Veteran has been service-connected for total knee arthroplasty of the left knee (formerly diagnosed as status post medical meniscectomy).  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service-connected disability, the Board finds that the evidence is, at least, in relative equipoise.  

On VA examination in March 2007, the Veteran reported having a left total knee replacement in June 2006 and stated that his right knee had been intermittently painful for the past 10 years.  He indicated that his right knee had worsened in the last year.  The examiner diagnosed the Veteran with degenerative spondylarthritis and opined that it was less likely as not related to his left knee condition.  

In an April 2009 private medical report, the Veteran complained of increasing pain involving his right knee.  He maintained that he was putting so much stress on his right knee from his left knee that he was having increased symptoms in the right knee region.  The physician found that with respect to the Veteran's right knee, he had fairly significant degenerative arthritis.  The physician reported that he suspected that the Veteran's ongoing left knee problems were causing him to have much more symptomatology in the right knee, and that he also suspected there was certainly a relationship between the two knees.  

At a January 2010 VA examination, the Veteran reported that his right knee became symptomatic in 2005.  He stated that despite his left total knee replacement, he continued to have pain and gait instability that resulted in falls.  He indicated that he currently required a cane to ambulate, given his right knee weakness and pain.  The examiner diagnosed the Veteran with advanced degenerative arthritis in the right knee.  Regarding whether the Veteran's right knee disability was due to or aggravated by the Veteran's left knee disability, she stated that she could not resolve this issue without resort to mere speculation.  She opined that the advanced right knee arthritis was multifactorial and that the Veteran's years of morbid obesity had played a major role in the bilateral knee degenerative joint disease.  However, she explained that she did not have the orthopedic specialty expertise to render a qualified judgment as to how great a factor the left knee injury and total knee replacement were in contributing to the right knee degenerative joint disease.  

The Board places no probative value on the January 2010 VA opinion.  The examiner opined that she could not resolve the issue of whether the Veteran's right knee disability was related to his service-connected left knee disability without resorting to speculation.  The Board acknowledges that it is permitted to rely upon a medical examiner's conclusion that an etiology opinion would be speculative as long as "the inability to render a requested opinion is adequately explained" and the examiner has "done all that reasonably should be done to become informed about a case."  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  However, the January 2010 VA examiner did not adequately explain her speculative conclusion, given her statement that she did not have the orthopedic specialty expertise to render a qualified judgment as to how great a factor the left knee injury and total knee replacement were in contributing to the right knee degenerative joint disease.
    
As for the remaining medical opinions of record, the Board notes that neither the negative March 2007 VA opinion nor the positive April 2009 private opinion provided any rationale for the conclusions reached.  Moreover, while the April 2009 private physician considered the Veteran's lay statements in rendering his opinion, the use of the word "suspected" in the opinion renders the opinion to be speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  However, although the March 2007 VA opinion was not speculative in nature, the examiner did not appear to consider the Veteran's lay statements with respect to onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board cannot find the negative March 2007 VA opinion to be more probative than that of the positive April 2009 private opinion.  Similarly, the Board cannot find that the positive April 2009 private opinion is more probative than the negative March 2007 VA opinion.  Thus, the overall record is in relative equipoise as to whether the Veteran's right knee disability was due to his service-connected left knee disability.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right knee disability have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002);  38 C.F.R. § 3.102 (2013).


ORDER

Service connection for degenerative joint disease of the right knee, as secondary to service-connected left knee disability, is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


